Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because they are directed to claiming a software program (i.e. algorithm=computer software/ program). Whereas software programs itself are “Data structures that are not statutory because they not capable of causing functional change in the computer.” “Such claimed data structures do not define any structural or functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.” 
A computer program (product) can range from paper on which the program is written, to a program simply contemplated and memorized by a person. The combination of a computer readable medium and a program residing on it, is statutory, only when the computer readable medium (when tangible – meaning a non-transitory computer readable medium) is itself statutory.  Therefore, claims that are directed to non-transitory computer readable medium are statutory by itself as per the reason given before and claims directed to computer programs itself are not statutory, despite where they are written.
comprising a non-transitory computer readable medium encoded with an information processing program for use in an information processing device, the program when executed performs the operations comprising:”.

Claim Rejections - 35 USC § 112
3.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.		Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, these claims are vague and indefinite and do not conform to proper written U.S. patent claim structure. The claim limitations and/or claim limitation elements are not properly linked from one limitation/element to another. For example, regarding s4 in claim 1, it states about “model iteration training” but it is unclear of what model is being iteratively trained. Is the model saving a parameter model” but it is unclear what parameters are being saved. Are the parameters image parameters, facial parameters, the extracted feature parameters, the model parameters, or are they the neural network model parameters? Further, in S6 of claim 1, it states “feature compression,” but it is unclear what features are being compressed since the feature in this step is not linked with any elements in the steps above. The features can be the extracted features of the face from the images, the image parameters (i.e. dimensions resolution, intensities, etc.), the neural network model parameters (i.e. settings/configuration), or can be the model parameters. Since, the claim limitations and/or elements are not linked the claims are vague and indefinite.
Examiner will address these claims as best understood.

Claim Rejections - 35 USC § 102
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (U.S. patent pub. 2015/0347820 A1 will be further referred to as Yin).
Regarding claim 1: Yin discloses a feature compression algorithm based on neural network (abstract, figs. 1 and 2, paragraphs 0021 and 0022, features of the face images are determined for training and the neural networks filter and down sample the data (i.e. filtering and down sampling are both compressions steps)) comprising the following steps:
S1, image data preparation: collecting facial images, and uniformly performing map processing to the facial images collected (figs. 4 and 5, paragraphs 0007, 0021, 0022, and the face representation is produced (i.e. mapped);
S2, feature data acquisition: delivering the facial images processed into a face recognition system for face detection and feature extraction, and saving facial feature data (figs. 4 and 5, paragraphs 0007, 0021-0029, and 0050-0052, the face image are delivered to a face recognition system) ;
S3, setting up a neural network model (figs. 2 and 5 and paragraphs 0034 and 0051, the neural network is trained and adapted to each face image, i.e. read as setting up a neural network);
S4, model iteration training (paragraphs 0020, 0021, and 0031, the training is performed on multiple images, i.e. read as model iteration training);

S6, feature compression (figs. 1 and 2, paragraphs 0021 and 0022, features of the face images are determined for training and the neural networks filter and down sample the data (i.e. filtering and down sampling are both compressions steps)).

Regarding claims 2-6: No prior art was found for these claims therefore there is no prior art rejection for these claims but they are still rejected under 35USC 101 and also 35USC 112 (b).

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 28, 2021